           Case 2:20-cv-01445-JCM-VCF Document 45 Filed 09/15/20 Page 1 of 8



1    AARON D. FORD
      Attorney General
2    GREGORY L. ZUNINO, Bar No. 4805
      Deputy Solicitor General
3    CRAIG A. NEWBY, Bar No. 8591
      Deputy Solicitor General
4    State of Nevada
     100 N. Carson Street
5    Carson City, Nevada 89701-4717
     Tel: (775) 684-1237
6    E-mail: gzunino@ag.nv.gov
     E-mail: cnewby@ag.nv.gov
7
     Attorneys for Defendant
8

9                              UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA
11   DONALD J. TRUMP FOR PRESIDENT,                   Case No. 2:20-cv-01445-JCM-VCF
     INC.; REPUBLICAN NATIONAL
12   COMMITTEE; and NEVADA
     REPUBLICAN PARTY,                                STATE’S REPLY IN SUPPORT
13                                                    OF ITS MOTION TO DISMISS
                         Plaintiffs,
14
     vs.
15
     BARBARA CEGAVSKE, in her official
16   capacity as Nevada Secretary of State,
17                       Defendant,
18   and
19   DNC SERVICES
     CORPORATION/DEMOCRATIC
20   NATIONAL COMMITTEE, DCCC,
     and
21   NEVADA STATE DEMOCRATIC PARTY,
22                       Intervenor-
                         Defendants,
23
     and
24
     PYRAMID LAKE PAIUTE TRIBE AND
25   WALKER RIVER PAIUTE TRIBE,
26                       Proposed Intervenor-
                         Defendants.
27

28

                                                -1-
          Case 2:20-cv-01445-JCM-VCF Document 45 Filed 09/15/20 Page 2 of 8



1           Defendant Barbara Cegavske, in her capacity as Nevada Secretary of State and on
2    behalf of the State of Nevada (collectively the “State”), by and through counsel, Aaron D.
3    Ford, Attorney General, Gregory L. Zunino, Deputy Solicitor General, and Craig Newby,
4    Deputy Solicitor General, hereby submit this reply in support of the State’s motion to
5    dismiss Plaintiffs’ Amended Complaint (ECF No. 29). The State’s motion to dismiss (ECF
6    No. 37) seeks dismissal pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure.
7           DATED this 15th day of September 2020.
8                                           AARON D. FORD
                                            Attorney General
9
                                            By: /s/Gregory L. Zunino
10                                              GREGORY L. ZUNINO
                                                Deputy Solicitor General
11                                              gzunino@ag.nv.gov
12

13                               POINTS AND AUTHORITIES

14   I.     INTRODUCTION

15          In their opposition to the State’s motion to dismiss (ECF No. 42), Plaintiffs focus

16   almost exclusively on organizational standing as opposed to the standing of their

17   individual members and associates. In so doing, they implicitly rely upon the unstated

18   premise that their right to sue as an organization is divorced from the standing
19   requirements applicable to their individual members and associates. This is a false

20   premise. Plaintiffs have no right to sue as an organization if there is no injury to their

21   individual members and associates. And the Trump campaign fund, namely Donald J.

22   Trump for President, Inc. (Trump, Inc.), has no right to use the organizational standing of

23   the Republican National Committee (RNC) and the Nevada Republican Party (NV GOP)

24   as a proxy for its own organizational standing.      Plaintiffs are not, as they suggest,

25   engaged in a monolithic venture to support Republican voters and Republican candidates.

26   Trump, Inc. exists to supports its candidate and only its candidate.

27          In fact, Trump, Inc. does not claim to have members or associates other than

28   President Donald J. Trump. Additionally, Trump, Inc. does not explain how Nevada’s

                                                 -2-
        Case 2:20-cv-01445-JCM-VCF Document 45 Filed 09/15/20 Page 3 of 8



1    election laws have injured or disadvantaged the President. The alleged injury of vote

2    dilution does not apply to the President because the President does not vote in Nevada.

3    Any other injury to the President is left to the imagination. The Amended Complaint

4    (ECF No. 29) contains not a single factual allegation that sheds light on Plaintiffs’

5    implied allegation that Nevada’s election laws impact the President’s electoral prospects.

6    The Amended Complaint suffers from the same deficiency to the extent it implies that

7    Nevada’s own Republican candidates have been handicapped in their bids for various

8    state and federal offices. There are no facts in the Amended Complaint to support this

9    assertion, even though it is the apparent foundation for Plaintiffs’ claim to associational

10   standing.

11         Given these pleading deficiencies, the State has expressly challenged the

12   organizational standing of Trump, Inc., apparently without rebuttal. The State has not

13   so challenged the organizational standing of the RNC and the NV GOP because the RNC

14   and NV GOP would have organizational standing but for the lack of an injury to their

15   individual members. The State’s challenge to the standing of individual members and

16   associates necessarily defeats any claim to organizational or associational standing on the

17   part of the RNC or the NV GOP. In other words, the RNC and NV GOP cannot claim to

18   be injured as the result of having to divert resources in defense of nonexistent injuries to

19   its members and associates. As discussed in the State’s motion to dismiss (ECF No. 37 at

20   14), an organizational plaintiff who claims to have suffered an injury due to a diversion of

21   resources “must [] show that it would have suffered some other injury if it had not

22   diverted resources to counteracting the problem.” Valle del Sol Inc., 732 F.3d at 1018

23   (quoting La Asociacion de Trabajadores de Lake Forest v. Lake Forest, 624 F.3d 1083,

24   1088 (9th Cir. 2010)).

25         If their individual members and associates have no standing, then the RNC and

26   the NV GOP have no grounds to claim standing based upon an alleged diversion of their

27   resources. In other words, the RNC and the NV GOP cannot argue that they have been

28   forced to divert their resources in support of members and associates who have suffered

                                                 -3-
           Case 2:20-cv-01445-JCM-VCF Document 45 Filed 09/15/20 Page 4 of 8



1    no injuries. The only conceivable basis for their claim to standing in this case is their

2    assertion that their members will suffer from “vote dilution” if the Court does not enjoin

3    the mailing of ballots to Nevada’s voters (ECF No. 37 at ¶¶ 6, 31, 32, 34, 102, 125, 140,

4    154, 168 and 169). This is highly speculative, so speculative in fact that there is not a

5    single case on point suggesting that vote dilution constitutes an injury in the pre-election

6    context.

7    II.     ARGUMENT

8            Plaintiffs will not, as they claim, suffer an injury that can be fairly traced to the

9    implementation and application of Nevada’s vote-by-mail legislation. See Assembly Bill

10   No. 4 of the 32nd Special Session (2020) of the Nevada Legislature, Act of August 3, 2020,

11   ch. 3, 2020 Nev. Stat. 18, §§ 1–88 (AB 4). As discussed above, Plaintiffs must necessarily

12   premise their standing to bring this lawsuit upon a presumed injury of “vote dilution” to

13   their members, as there is not another factual allegation in the Amended Complaint that

14   even hints at an injury to any other person. Plaintiffs cite Bush v. Gore as support for the

15   proposition that potential or threatened vote dilution can amount to an injury sufficient

16   to support standing in federal court (ECF No. 37 at ¶¶ 35–37, 125, 140–142, 145, 146,

17   149, 154–156, 159–161). See 531 U.S. 98 (2000). As noted previously, Bush v. Gore has

18   little persuasive value because it was issued per curiam, indicating that it was fact

19   specific. The text of opinion includes the following caveat:

20                 The recount process, in its features here described, is
                   inconsistent with the minimum procedures necessary to protect
21                 the fundamental right of each voter in the special instance of a
                   statewide recount under the authority of a single state judicial
22                 officer. Our consideration is limited to the present
                   circumstances, for the problem of equal protection in election
23                 processes generally presents many complexities.
24   Id. at 109.

25           The late Justice Antonin Scalia reportedly used an expletive to describe the equal

26   protection rationale for the decision. Evan W. Thomas, FIRST: SANDRA DAY O’CONNOR

27   (Random House 2019), p. 332. Aside from its questionable legal reasoning, Bush v. Gore

28   addressed a post-election situation, specifically the now infamous “hanging chad”

                                                  -4-
        Case 2:20-cv-01445-JCM-VCF Document 45 Filed 09/15/20 Page 5 of 8



1    situation, which was qualitatively different than any conceivable election outcome in

2    Nevada. 531 U.S. at 105–107. Bush v. Gore provides no support for a requested pre-

3    election order enjoining the distribution of mail-in ballots to Nevada’s voters. The claims

4    here are based entirely upon speculation that AB 4 has increased the risk of voter fraud,

5    but the Amended Complaint includes no factual allegations demonstrating that election

6    workers have failed to competently perform their duties, or performed them in an

7    arbitrary and capricious fashion. In fact, three of the claims in this case do not implicate

8    voter fraud at all. These claims challenge provisions of law that allegedly undermine the

9    uniformity of election administration (ECF No. 37 at ¶¶ 124–138, 140–152, and 154–164).

10   According to the uniformity argument, some voters may be subject to greater burdens

11   than other voters if processes and procedures are not uniform from county to county. This

12   is no less speculative than the claims about an increased risk of voter fraud.

13         To the extent that election workers might do something unexpected during or after

14   the election, as in Bush v. Gore, those claims are not ripe for review. To allege an injury

15   of vote dilution prior to an election is to allege that all lawful votes will be diluted relative

16   to the total number of votes cast, both lawful and unlawful. However, there is simply no

17   way to quantify or evaluate how vote dilution may impact individual voters or discrete

18   groups of voters. Arguments about prospective vote dilution are analogous to claims about

19   prospective tax fraud or fiscal mismanagement. For example, electronic filing processes

20   arguably make our tax system more vulnerable to tax fraud. When people commit tax

21   fraud by filing fraudulent electronic tax returns claiming credits or refunds that are not

22   due, all taxpayers presumably suffer an abstract injury because they are forced to bear

23   more than their fair share of the aggregate tax burden; the burden is distributed

24   unevenly across the citizenry as a whole.            The U.S. Supreme Court has repeatedly

25   rejected claims to standing premised upon the disproportionality of tax burdens:

26                 Plaintiffs' principal claim that the franchise tax credit depletes
                   state funds to which they contribute through their taxes, and
27                 thus diminishes the total funds available for lawful uses and
                   imposes disproportionate burdens on them, is insufficient to
28                 establish standing under Article III. This Court has
                   denied federal taxpayers standing under Article III to object to a
                                                    -5-
        Case 2:20-cv-01445-JCM-VCF Document 45 Filed 09/15/20 Page 6 of 8



1                 particular expenditure of federal funds simply because they are
                  taxpayers. ... This rationale applies with undiminished force to
2                 state taxpayers who allege simply that a state fiscal decision
                  will deplete the fisc and impose disproportionate burdens on
3                 them.
4    Daimler Chrysler Corp. v. Cuno, 547 U.S. 332, 333 (2006).

5          The   same    distribution principle     is   true   of vote dilution. The alleged

6    disproportionality is an abstraction with no quantifiable injury to an individual voter or

7    group of voters. In fact, the vote dilution problem is indistinguishable from the multitude

8    of other governance problems that affect the citizenry of the United States as a whole.

9    “The proposition that all constitutional provisions are enforceable by any citizen simply

10   because citizens are the ultimate beneficiaries of those provisions has no boundaries.”

11   Valley Forge Christian College v. Americans United for Separation of Church and

12   State, 454 U.S. 464, 485 (1982) (quoting Schlesinger v. Reservists Committee to Stop

13   the War, 418 U.S. 202, 227 (1974)). “It is one thing for a court to hear an individual's

14   complaint that certain specific government action will cause that person private

15   competitive injury . . . but it is another matter to allow a citizen to call on the courts

16   to resolve abstract questions.”       Schlesinger, 418 U.S. at 223 (internal citations

17   omitted).

18         Plaintiffs call upon this Court to resolve abstract questions about vote dilution.

19   What measures should Nevada adopt to minimize vote dilution?              How might those

20   measures impact access to voting? To what extent might those measures disenfranchise

21   marginalized voters? What measures might Nevada adopt to enfranchise voters while

22   still preserving the integrity of elections? These are questions for legislators, not judges.

23   For the time being, the Nevada Legislature has resolved these questions. Since Plaintiffs

24   have failed to demonstrate that their members and/or associates will suffer an injury due

25   to the enactment of AB 4, their claims to organizational and/or associational standing are

26   without merit. They have diverted their resources to prosecute a non-justiciable lawsuit.

27   Accordingly, their diversion of resources does not support their claims to organizational or

28

                                                  -6-
        Case 2:20-cv-01445-JCM-VCF Document 45 Filed 09/15/20 Page 7 of 8



1    associational standing, nor does it make their claims ripe for review. The Amended

2    Complaint should be dismissed.

3    III.   CONCLUSION

4           Plaintiffs cannot rely upon “organizational” or “associational” standing as a

5    substitute for articulating an injury to their members and associates. They have

6    identified no injury to their members and associates. Furthermore, the concept of “vote

7    dilution” is unique to the facts and the circumstances of Bush v. Gore. It does not confer

8    standing upon individuals or organizations to challenge election laws before they have

9    even been applied to voters. In substance, the Amended Complaint is a policy critique of

10   vote-by-mail election processes. As such, the Amended Complaint should be dismissed for

11   failure to articulate a jurisdictional basis for the Court’s requested intervention in the

12   2020 general election.

13          DATED this 15th day of September, 2020.

14                                         AARON D. FORD
                                           Attorney General
15
                                           By: Gregory L. Zunino
16                                             GREGORY L. ZUNINO (4805)
                                               Deputy Solicitor General
17                                             CRAIG A. NEWBY (8591)
                                               Deputy Solicitor General
18                                             100 N. Carson Street
                                               Carson City, Nevada 89701
19                                             (775) 684-1237
                                               gzunino@ag.nv.gov
20                                             cnewby@ag.nv.gov
21                                             Attorneys for Defendant
22

23

24

25

26

27

28

                                                -7-
        Case 2:20-cv-01445-JCM-VCF Document 45 Filed 09/15/20 Page 8 of 8



1                                CERTIFICATE OF SERVICE

2          I certify that I am an employee of the Office of the Attorney General, State of

3    Nevada, and that on this 15th day of September, 2020, I filed with this Court’s CM/ECF

4    electronic filing system, STATE’S REPLY IN SUPPORT OF ITS MOTION TO

5    DISMISS, and served the parties associated with this case electronically

6    Jacqueline De León, Esq. (pro hac vice forthcoming)
     jdeleon@narf.org
7    Samantha B. Kelty, Esq. (pro hac vice forthcoming)
     kelty@narf.org
8    Wes Williams, Esq.
     wwilliamslaw@gmail.com
9
     Attorneys for Proposed Intervenor-Defendants,
10   Pyramid Lake Paiute and Walker River Paiute Tribes
11

12                                               _____________ ________
                                                 An employee of the Office
13                                               of the Attorney General
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                -8-
